Exhibit 10.1

 

FTI CONSULTING, INC.

 

INCENTIVE COMPENSATION PLAN

Amended and Restated Effective October 25, 2005

 

Administration and Participation. The Incentive Compensation Plan (the “Plan”)
will be administered by the Compensation Committee of the Board of Directors
(the “Board”) of FTI Consulting, Inc. (“FTI” or the “Company”). Participants in
the Plan will include management employees of FTI or its subsidiaries,
designated by the Compensation Committee not later than 90 days after the
beginning of each year.

 

Target Awards. Not later than 90 days after the beginning of each year, the
Compensation Committee will establish a target incentive award for each
participant, which will be expressed as a dollar amount, a percentage of salary
or otherwise. The target award will be based on a number of factors, including:
(i) market competitiveness of the position, (ii) job level, (iii) base salary
level, (iv) past individual performance, and (v) expected contribution to our
future performance and business impact.

 

For each executive officer, the Compensation Committee must establish the target
awards and performance goals no later than the earlier of 90 days after the
beginning of the year, or such other date as may be permitted under the Internal
Revenue Code of 1986, as amended (the “Code”). The Compensation Committee will
establish for each executive officer a maximum award that may be paid for the
year, which will remain fixed for the entire year. The maximum award that any
participant may receive for 2001 is $3 million and for 2002 is $4 million. For
2003 and thereafter, the maximum award that any participant may receive for a
plan year is $5 million.

 

Performance Goals. Not later than 90 days after the beginning of each year, the
Compensation Committee will establish for each participant performance goals
that must be met in order for an award to be payable for the year. The
Compensation Committee will establish in writing (i) the performance goals that
must be met, (ii) the threshold, target and maximum amounts that may be paid if
the performance goals are met, and (iii) any other conditions that the
Compensation Committee deems appropriate and consistent with the Plan and, in
the case of executive officers, Section 162(m) of the Code.

 

The Compensation Committee will establish objective performance goals for each
participant related to the participant’s business unit or our overall
performance or both. The Compensation Committee may also establish subjective
performance goals for participants; provided that, for executive officers, the
subjective performance goals may only be used to reduce, and not increase, the
award otherwise payable under the Plan. The objectively determinable performance
goals will be based on one or more of the following criteria: Earnings Before
Interest, Taxes, Depreciation and Amortization (“EBITDA”), stock price, earnings
per share, net earnings, operating or other earnings, profits, revenues, net
cash flow, financial return ratios, return on assets, stockholder return, return
on equity, growth in assets, market share or strategic business criteria
consisting of one or more objectives based on meeting specified revenue goals,
market



--------------------------------------------------------------------------------

penetration goals, geographic business expansion goals, goals relating to
acquisitions or strategic partnerships. EBITDA means our earnings before
interest, taxes, depreciation and amortization.

 

Changes to Performance Goals and Target Awards. At any time prior to the final
determination of the awards, the Compensation Committee may adjust the
performance goals and target awards for participants who are not executive
officers to reflect changes in corporate capitalization, changes in corporate
transactions, the occurrence of any extraordinary event, any change in
accounting rules or principles, any change in our method of accounting, any
change in applicable law, or any other change of similar nature. With respect to
executive officers, such adjustments may be made to the extent the Compensation
Committee deems appropriate considering the requirements of Section 162(m) of
the Code.

 

Payments under the Plan. Awards may be paid in cash, FTI’s Common Stock or a
combination of both, at the discretion of our Compensation Committee. As
required by Section 162(m) of the Code, before we pay any award under the Plan
for any year, our Compensation Committee must certify in writing (to the extent
required by any IRS regulation) that the performance goals were satisfied.
Approved minutes of our Compensation Committee will be treated as the required
written certification. All amounts payable under the Plan will be paid as soon
as practicable after certification by the Compensation Committee.

 

Amendment and Termination. The Compensation Committee or the Board may from time
to time amend or terminate the Plan provided that no amendment that requires
stockholder approval in order to comply with Section 162(m) of the Code will be
effective unless the amendment is approved by our stockholders.

 

Benefits under the Plan. Awards made in the future under the Plan will be based
upon FTI’s future performance. Actual amounts will depend upon FTI’s actual
performance and on whether the Compensation Committee elects to reduce such
amounts.

 

2